Exhibit 10.1

 



LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) made as of the 2nd day of
November, 2015 by and between Cantone Asset Management LLC, a Pennsylvania
limited liability company, its successors and assigns (the “Lender”), and
LATTICE INCORPORATED, a Delaware corporation, its successors and assigns (the
“Borrower”). (The Lender and the Borrower are sometimes referred to collectively
in this Agreement as the “Parties” or singly as a “Party.”)

 

BACKGROUND

 

At the request of and on behalf of the Borrower, the Lender proposes to extend
to the Borrower a term loan in the principal sum of Five Hundred Eighty Thousand
Dollars ($580,000) (the “Loan”) to be used for the repurchase of certain
outstanding preferred stock and common stock of Barron Partners, the repayment
of a Lender bridge loan in the amount of $136,800, plus interest, and for
working capital and secured by the revenues and proceeds of certain agreements
identified below (the “Collateral”).

 

NOW THEREFORE, in consideration of the promises contained in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to the legally bound, the Parties agree as
follows:

 

1.     Definitions

 

The following terms used in this Agreement shall have the meanings set forth
below:

 

(a)     “Agreement” means this Agreement.

 

(b)     “Business Day” shall mean any day other than a Saturday, a Sunday, a
United States federal government legal holiday or a day on which banking
institutions are authorized or required by law or other governmental action to
close in the Commonwealth of Pennsylvania.

 

(c)     “Collateral” means the collateral in which the Lender is granted a
security interest by this Agreement and which shall include the following: all
of the Borrower’s right, title and interest in the revenues of certain
telecommunications contracts with correctional facilities identified in Exhibit
A (the “Contracts”), and the proceeds from such Contracts; including all
insurance proceeds, and rights to refunds or indemnification whatsoever owing,
together with all instruments, all documents of title representing any of the
foregoing, all rights in any merchandising, goods, equipment, which any of the
same may represent, and all right, title, security and guaranties with respect
to each contract.

 

(c)     “Loan Documents” means this Agreement, the $580,000 Note of even date
from Borrower to Lender (the “Note”), the UCC-1 Financing Statement naming
Borrower as debtor and Lender as secured party to be filed with the New Jersey
Department of State, an affidavit of business use and all other loan documents
listed on the Closing Checklist attached as Exhibit B, including all riders,
supplements and addenda to such documents.

 



 1 

 

 

(d)     “Loan” means the $580,000 Loan, as advanced, extended and otherwise made
under this Agreement.

 

(e)     “Person” shall mean any individual, sole proprietorship, partnership,
joint venture, limited liability company, limited liability partnership, trust,
incorporated organization, association, corporation, institution, entity, party
or government (including any division, agency or department thereof), and, as
applicable, the successors, heirs and assigns of each.

 

(f)     “Principal Amount” initially means up to $580,000 as advanced by the
Lender, reduced by any payments of principal by Borrower.

 

(g)     “Taxes” mean any federal, state, local or foreign income sales, use,
transfer, payroll, property, occupancy, franchise or other tax, levy, impost,
fee, imposition, assessment or similar charge, together with any interest or
penalties thereon.

 

(h)     “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New Jersey.

 

2.     Terms of the Loan

 

(a)     Lender agrees to extend the Loan to Borrower for business purposes only.
Borrower has executed an affidavit of business use of even date. The term of the
Loan (the “Term”) shall be for approximately six months from the date of the
final funding of the Loan and due on May 2, 2016 (the “Due Date”).

 

(b)     The Parties will use their best efforts to complete this transaction as
soon as practicable. The Parties intend to execute the Loan Documents on
November 2, 2015 and the Lender will place the net proceeds of the Loan in
escrow pursuant to the escrow agreement attached as Exhibit A. The Escrow Agent
(as defined in the Escrow Agreement) will hold all funds and executed Loan
Documents in escrow until the escrow conditions are met. The closing of the
transaction (the “Closing”) will take place upon satisfaction of the escrow
conditions and release of the net proceeds of the Loan from escrow.

 

(c)     Borrower acknowledges that the Lender is making the Loan at a 10%
original issue discount. Borrower will pay no additional interest if the entire
Principal Amount is paid on or before February 2, 2016. If not paid by February
2, 2016, Borrower will pay interest at fourteen percent (14%) annually (the
“Interest Rate”), with interest accruing on the outstanding Principal Amount
beginning February 2, 2016, paid monthly, interest only, in arrears, in the
amount of $6,766.67 per month, with the first payment due March 2, 2016, and
payable on the second of each month until the outstanding Principal Amount and
all accrued but unpaid interest is paid in full.

 

(d)     The outstanding unpaid Principal Amount of the Loan and all accrued but
unpaid interest shall be paid in full on or before the Due Date. The Borrower
has the right to repay the Principal Amount and accrued interest at any time
before the Due Date without premium or penalty. In any Event of Default (as
defined in the Note), the Interest Rate shall increase to 18%. In the event that
the Borrower does not pay the outstanding Principal Amount plus accrued interest
by the Due Date, the Borrower will issue to the Lender 2,500,000 shares of the
Borrower’s restricted common stock as a late payment penalty and $50,000 shall
be added to the Principal Amount and begin accruing interest at the Default
Rate.

 



 2 

 

 

(e)     To evidence the obligation of Borrower to Lender to repay the Loan with
interest at the Interest Rate in accordance with the provisions of this
Agreement, Borrower shall execute and deliver to Lender at Closing the Note, a
form of which is attached as Exhibit C.

 

(f)     To secure the Note, Borrower shall execute and deliver to Lender at
Closing and cause to be filed a UCC-1 Financing Statement, which grants to
Lender a perfected first security interest in the Collateral (the “Financing
Statement”).

 

3.     Fees

 

(a)     The Borrower will pay the Lender an origination fee of 3% of the
Principal Amount plus 862,500 shares of the Borrower’s restricted common stock.
Borrower will also pay the Lender a non-accountable expense allowance of 2% of
the Principal Amount (which shall include the Lender’s legal fees of $3,000). In
addition, as an inducement for the Lender to fund the Loan quickly, the Borrower
will issue to the Lender 1,000,000 shares of the Lender’s restricted common
stock at the Closing of the Loan. Such cash fees will be deducted from the gross
amount of the Loan, with the Borrower receiving the net proceeds on the Closing
Date. The Borrower will issue the restricted stock deliverable under this
Section 3(a) to the Lender within five business days of the Closing.

 

(b)     The Parties acknowledge that the Borrower is selling the Note to the
Lender at a 10% original issue discount.

 

(c)     Upon any Event of Default, as defined in the Note, the Borrower will
begin accruing interest on the Note at 18% simple annual interest (the “Default
Rate”), to be accrued and paid monthly.

 

(d)     The Borrower hereby agrees that Lender will have “piggyback”
registration rights for all shares of Borrower restricted stock issued to the
Lender or any of its affiliates on any registration statement filed by the
Borrower with the Securities and Exchange Commission (the “Commission”) except
for registration statements on forms S-4 (for merger transactions) or S-8 (for
employee plans). If the Borrower files such a registration statement, the
Borrower undertakes to use commercially reasonable efforts to make the
registration statement effective within a reasonable time and to keep such
registration statement effective until all of the shares of restricted stock
held by the Lender or its affiliates are sold.

 

4.     Collateral for the Loan

 

The Parties agree that the collateral and security for the Loan shall be a first
priority security interest in the Collateral.

 

5.     Covenants of Borrower. In addition to the covenants and agreements of the
Borrower contained in the other Loan Documents, and as long as the Loan is
outstanding, the Borrower hereby covenants and agrees as follows:

 

(a)     Borrower shall promptly give notice in writing to Lender of the
occurrence of any material litigation, arbitration or governmental proceeding
affecting Borrower, and of any governmental investigation or labor dispute
pending or, to the knowledge of Borrower, threatened which could reasonably be
expected to interfere substantially with normal operations of the business of
Borrower or materially adversely, affect the financial condition of Borrower.

 



 3 

 

 

(b)     Borrower shall promptly give notice in writing to Lender of the
occurrence of any Event of Default (as defined in the Note) and of any
condition, event, act or omission which, with the giving of notice or the lapse
of time or both, would constitute an event of default under this Agreement or
under the Loan Documents.

 

(c)     Any and all payments by the Borrower hereunder or under the Note to or
for the benefit of Lender shall be made free and clear of and without deduction
for any and all present or future Taxes, deductions, charges or withholdings

 

(d)     The Borrower may not reduce the exercise or conversion price of any
options, warrants or convertible securities outstanding on or after October 23,
2015 without prior approval from Lender.

 

(e)     The Borrower shall not pay or declare any dividends or make any
distributions to equity holders (common or preferred) while this Loan is
outstanding.

 

(f)     Unless required by law, prior to the Closing, Borrower shall not make
any public statements about the contemplated transaction without the prior
written consent of the Lender.

 

6.     Construction of this Agreement

 

(a)     Time is of the essence in connection with any act, undertaking or matter
to be performed under this Agreement.

 

(b)     This Agreement is intended as a separate agreement between the Parties
enforceable in accordance with its terms and is in addition to any other
agreements between the Parties including but not limited to the Loan Documents,
and this Agreement shall not be deemed to replace, modify, substitute for, be
merged with or into or amend or alter the Loan Documents in any way except to
the extent expressly provided for herein.

 

(c)     Unless otherwise specified herein or unless the context otherwise
indicates, all capitalized terms used in this Agreement shall have the same
definitions and meanings as used in and defined in the Loan Documents.

 

(d)     Borrower acknowledges that it was represented by legal counsel in
connection with this Agreement and the Loan Documents and that it was under no
economic duress or other compulsion in entering into this Agreement.

 

7.     Representations and Warranties of Borrower

 

(a)     Except as disclosed in Borrower’s filings with the Commission, Borrower
hereby represents and warrants that:

 



 4 

 

 

(i)     Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and is duly qualified and
authorized to do business and is in good standing wherever the nature of the
business conducted by Borrower makes such qualification necessary.

 

(ii)     Borrower has the corporate power and authority to own its property and
to conduct its business and holds such licenses and certificates as may be
applicable and required for the conduct of its business; and Borrower has the
corporate power and authority to enter into this Agreement and to consummate all
transactions contemplated in this Agreement.

 

(iii)     This Agreement and the Loan Documents constitute valid, continuing,
legal and binding obligations of Borrower and are enforceable against Borrower
in accordance with their terms, subject however, to creditors’ rights generally.

 

(iv)     The making of this Agreement has been duly authorized by all necessary
corporate action on the part of Borrower, including Board of Directors approval,
does not require the approval of, or the giving of notice to, any other entity
or third person; and will not violate any provision of law or of Borrower’s
Articles of Incorporation or Bylaws, or result in the breach of, constitute a
default under, contravene any provision of, or result in the creation of any
lien, charge, encumbrance or security interest upon any property or assets of
Borrower.

 

(v)     The individuals executing this Agreement on behalf of Borrower are duly
authorized officers of Borrower and are authorized to execute this Agreement and
to take any and all other actions contemplated or required by this Agreement.

 

(vi)     There are no suits or proceedings pending or, to the knowledge of
Borrower, threatened in any court or before any regulatory commission, board or
other administrative or governmental agency against Borrower, which if adversely
determined would have a material adverse effect on the financial condition of
Borrower or the business of Borrower or which if determined adversely to the
Borrower would result in the inability of Borrower to perform this Agreement.

 

(vii)     The Financing Statement constitutes a valid and enforceable security
interest in the Collateral described therein.

 

(ix)     There are no mortgages, pledges, security interests, liens, charges,
leases, encumbrances or claims on or with respect to the Collateral, or any part
thereof, or any title interest therein or any proceeds thereof, which have a
priority superior to the lien and priority positions of the Lender’s security
interest.

 

(x)     As of the date of this Agreement, Borrower is not insolvent as defined
by the United States Bankruptcy Code, the Delaware Fraudulent Conveyances Act,
by the insolvency provisions of the Delaware Business Corporation Law or by law
or usage of any court of law or equity of the State of Delaware.

 



 5 

 



 

(xi)     As of the date of this Agreement, Borrower has complied with all the
terms and conditions of this Agreement.

 

(xii)     The execution, delivery and performance of this Agreement and the Loan
Documents will not violate any provisions of any indenture, agreement, or other
instrument to which Borrower or any of Borrower’s properties or assets are
bound, and will not be in conflict with, result in a breach of, or constitute
(with due notice and/or lapse of time) a default under any such indenture,
agreement, or other instrument, or result in the creation or imposition of any
lien, charge, or encumbrance of any nature whatsoever upon any of the properties
or assets of Borrower.

 

(xiii)     No authorization, consent, approval, license or exemption of, and no
registration, qualification, designation, declaration or filing with any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign is necessary to the valid execution and
delivery of this Agreement, the Loan Documents or any other documents evidencing
or relating to the Loan.

 

(xiv)     The most recent financial statements of Borrower delivered to the
Lender represent fairly its financial position as of the date thereof; and the
results of its operations for the period indicated; and show all known
liabilities, direct or contingent, of Borrower as of the date thereof. Since the
date of such financial statements, there has been no material adverse change in
the condition, financial or otherwise, of Borrower or in the business and
properties of Borrower and, since such date, Borrower has not incurred, other
than in the ordinary course of business, any indebtedness, liabilities,
obligations or commitments, contingent or otherwise.

 

(xv)     Neither this Agreement nor any other document, statement, financial
statement, or certificate furnished to Lender by or on behalf of Borrower in
connection herewith, contains an untrue statement of a material fact with
respect to the financial condition or properties of Borrower or omits to state a
material fact necessary to make the statements contained therein not misleading
or, insofar as Borrower can now foresee, may in the future materially adversely
affect the financial condition or properties of Borrower which has not been set
forth in this Agreement or in a document, statement, financial statement or
certificate furnished to Lender in connection herewith.

 

(xvi)     The Borrower is in compliance with all laws, rules, regulations,
judgments, decrees, orders, agreements and requirements which affect in any
material way the Borrower, its assets or the operation of its business and has
not received, and has no knowledge of, any order or notice of any governmental
investigation or of any violation or claim of violation of any law, regulation,
judgment, decree, order, agreement, or other governmental requirement. The
Borrower is not in default under any term of any indenture, contract, lease,
agreement, instrument or other commitment to which any of them is a party or by
which any of them is bound. The Borrower knows of no dispute regarding any
indenture, contract, lease, agreement, instrument or other commitment which
could reasonably be expected to have a material adverse effect on the Borrower’s
financial condition.

 



 6 

 

 

(b)     Borrower hereby confirms, represents and warrants that the
representations and warranties set out in the Loan Documents are true and
correct as of the date of this Agreement.

 

8.     Further Events of Default - Remedies

 

(a)     The following events shall be an Event of Default under the Loan and in
addition to the Events of Default as defined in the Note; and Lender shall
thereupon have the option (which is not intended to diminish, alter or limit
Lender’s rights described in this Agreement, the Loan Documents or any related
instruments, agreements and documents) to declare Borrower in default under this
Agreement and the Loan Documents, and all other agreements with Lender, and
declare all existing and future liabilities, indebtedness and obligations
accelerated and immediately due and payable, including, but not limited to,
interest, principal, expenses, advances to protect Lender’s position and
reasonable counsel fees to enforce this Agreement, the Loan Documents, and all
related instruments, agreements and documents, and all of Lender’s rights
hereunder and thereunder, all without demand, notice, presentment or protest, or
further action of any kind, except as specified herein.

 

(i)     If Lender shall discover evidence that any warranty, representation or
statement made or furnished to Lender by or on behalf of Borrower in connection
with this Agreement or otherwise, or to induce Lender to enter into this
Agreement, was false or misleading in any material respect when made or
furnished.

 

(ii)     If any action, suit or proceeding is brought in law or in equity or in
any bankruptcy or receivership proceeding by Borrower or any of its creditors or
any other party to enjoin or set aside this Agreement.

 

(iii)     If Borrower shall fail to pay any principal, interest, costs and fees
when due under the Loan Documents or this Agreement within five (5) days after
written notice from Lender to Borrower.

 

(iv)     The dissolution, termination of existence, insolvency, business
failure, appointment of a receiver of, or of any part of the property of, or the
commencement of any proceeding under any bankruptcy, arrangement, reorganization
or insolvency laws by or against Borrower.

 

(v)     If Borrower shall fail to observe or perform any obligation or covenant
to be observed or performed by Borrower hereunder or under any of the Loan
Documents, which are not cured within ten (10) days following written notice
from Lender to Borrower.

 

(vi)     If any financial statement, material representation, warranty,
statement or certificate made or furnished to Lender in, or in connection with,
this Agreement, or as inducement to Lender to enter into this Agreement, or in
any separate statement or document to be delivered hereunder to Lender, shall be
materially false, incorrect, or misleading when made;

 



 7 

 

 

(vii)     If Borrower shall admit an inability to pay its debts as they mature,
or shall make a general assignment for the benefit of its or any of its
creditors.

 

(viii)     If proceedings in bankruptcy, or for reorganization of Borrower, or
for the readjustment of any of its debts, under the Bankruptcy Code, as amended,
or any part thereof, or under any other laws, whether state or federal, for the
relief of debtors, now or hereafter existing, shall be commenced by Borrower, or
shall be commenced against Borrower and shall not be dismissed within sixty (60)
days of its commencement.

 

(ix)     If a receiver or trustee shall be appointed for Borrower or for any
substantial part of its assets, or any proceedings shall be instituted for the
dissolution or the full or partial liquidation of Borrower, and if such
appointment or proceedings are involuntary, such receiver or trustee shall not
be discharged within sixty (60) days of appointment, or such proceedings shall
not be discharged within sixty (60) days of its commencement, or Borrower shall
discontinue its businesses or materially change the nature of its businesses.

 

(b)     After any acceleration of the Loan, Lender shall have in addition to the
rights and remedies given it by this Agreement and the Loan Documents, all those
allowed by all applicable laws including, without limitation, the UCC as enacted
in a jurisdiction in which any Collateral may be located.

 

9.     No Agency, Partnership or Joint Venture

 

Neither this Agreement nor the Loan Documents nor the exercise by Lender of any
of its rights or remedies hereunder or thereunder shall create, or shall be
deemed to have created (i) a relationship of principal and agent between
Borrower and Lender, or (ii) a partnership or joint venture, as between Lender
and Borrower, or (iii) to render Lender in any way responsible for the debts,
losses or liabilities of Borrower, or (iv) to render Lender a principal of, an
insider in, or in any manner in control of Borrower or its business affairs.

 

10.     Notices

 

All notices to be given pursuant to this Agreement shall be given by the parties
hereto either by certified mail, postage pre-paid, with return receipt requested
or by expedited delivery service or by hand delivery, with a receipt being
obtained therefor, at the following addresses, or at such other addresses as to
which the parties hereto may be notified in accordance herewith from time to
time.

 

If to the Borrower:

Lattice Incorporated

7150 N. Park Drive

Suite 500

Pennsauken, NJ 08109

Phone: (856) 910-1166

Facsimile: (856) 910-1811

 



 8 

 

 

With copies to:

Mitchell Nussbaum, Esq.

Loeb & Loeb, LLP

345 Park Avenue

New York, NY 10154

Telephone: (212) 407-4159

Facsimile: (212) 504-3013

 

If to the Lender:

Cantone Asset Management, LLC

C/o Cantone Research, Inc.

766 Shrewsbury Ave.

Suite E401

Tinton Falls, NJ 07724

Telephone: 732-450-3500

Facsimile: 732-450-3520

Attention: Anthony Cantone

 

With copies to:

Christopher P. Flannery, Esq.

4 Hillman Drive

Suite 104

Chadds Ford, PA 19317

Telephone: (610) 361-8016

Facsimile: (610) 558-4882

 

Notice shall be effective upon receipt.

 

11.   Remedies Are Cumulative

 

Lender’s rights and remedies under this Agreement are cumulative and not
alternative. Neither the failure nor any delay on the part of Lender in
exercising any right, power or privilege under any of the Loan Documents or this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. No
claim or right arising out of this Agreement or the Loan Documents can be
discharged by Lender in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by Lender.

 

12.   Entire Agreement

 

This Agreement and the Loan Documents are intended by the Parties as a final
expression of their agreements with respect to the subject matter thereof, and
are intended as a complete and exclusive statement of the terms and conditions
of that agreement. This Agreement and the Loan Documents may not be modified,
rescinded, or terminated orally, and no modification, rescission, termination or
attempted waiver of any of the provisions thereof shall be valid unless in
writing, supported by consideration, and signed by the Party against whom the
same is sought to be enforced.

 



 9 

 

 

13.   Assignments, Successors and No Third Party Rights

 

This Agreement shall apply to and shall be binding in all respects upon, and
shall inure to the benefit of, the successors and assigns of Lender and
Borrower. Except as explicitly stated herein, nothing expressed or referred to
in this Agreement is intended or shall be construed to give any person or entity
other than the Parties any legal or equitable right, remedy or claim under or
with respect to this Agreement, or any provision hereof, it being the intention
of the Parties that this Agreement, and all of its provisions and conditions,
are for the sole and exclusive benefit of the Parties and for the benefit of no
other person or entity and are personal to the Parties unless otherwise
expressly provided.

 

14.   Action Taken at Closing

 

The execution and delivery of this Agreement at Closing and all other actions to
be taken and transactions to occur in connection with this Agreement at Closing,
and the consummation at Closing of certain acts and transactions to which
reference is made in this Agreement, are to be and were considered effected
simultaneously as part of a number of interrelated transactions, and all
deliveries of documents and other acts are to be deemed in escrow until all
transactions referred to in, and relating to, this Agreement have been
completed.

 

15.   Survival of Representation, Warranties and Covenants

 

The representations, warranties and covenants set forth in this Agreement shall
survive the execution and delivery of this Agreement and the Closing.

 

16.   Section Headings, etc.

 

The headings of Sections contained in this Agreement are provided for
convenience only and form no part of this Agreement, and shall not affect its
construction or interpretation. All references to Sections and paragraphs refer
to the corresponding Sections and paragraphs in Sections of this Agreement. All
words used herein shall be construed to be of such gender or number as the
circumstances require. This “Agreement” shall mean this Agreement as a whole and
as the same may, from time to time hereafter, be amended, supplemented or
modified. The words “herein”, “hereof”, “hereby”, “hereto”, “hereunder, and
words of similar import, refer to this Agreement as a whole and not to any
particular Section, paragraph, clause or other subdivision hereof, unless
otherwise specifically noted.

 

17.   Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original copy of this Agreement.

 

18.   Governing Law; Jurisdiction and Venue

 

This Agreement shall be governed by and construed under the laws of the
Commonwealth of Pennsylvania, all rights and remedies being governed by such
laws, and any provision hereof which may prove to be unenforceable shall not
affect the validity of any other provision of this Agreement. The Parties agree
and consent that any action brought to enforce or interpret any of the Loan
Documents must be brought in the United States District Court for the Eastern
District of Pennsylvania or in the Commonwealth of Pennsylvania Court of Common
Pleas sitting in the County of Philadelphia or in one of the five counties of
Pennsylvania adjacent thereto.

 



 10 

 

 

19.   Amendments. This Agreement may not be amended, revised, altered or
terminated except by an Agreement in writing executed by all of the Parties.

 

20.   Term of Agreement and Reinstatement. This Agreement and the Loan Documents
shall remain in full force and effect until all obligations of Borrower under
the Loan is paid in full. If any sums paid to Lender on account of the Loan are
required to be returned or refunded by Lender, this Agreement and the Loan
Documents shall be revived and reinstated as to all such sums, including the
liens of the Financing Statements.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement, under seal the day and year first, above written.

 



SIGNED, SEALED AND LENDER: DELIVERED IN THE CANTONE ASSET MANAGEMENT, LLC
PRESENCE OF:     By: /s/ Anthony J. Cantone (SEAL) _________________________
       Anthony J. Cantone, Managing Member Witness         BORROWER:   LATTICE
INCORPORATED   a Delaware corporation             _________________________ By:
/s/ Paul Burgess (SEAL) Witness        Paul Burgess, President      
           [CORPORATE SEAL]

 



 11 

 

 

EXHIBIT A

 

CONTRACTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 12 

 

 

EXHIBIT B

 

CLOSING CHECKLIST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 13 

 

 

EXHIBIT C

 

Form of Note

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 14 



